DETAILED ACTION
This Office Action is in response to the remarks entered on 6/29/2022. Claims 32-34, 36-48, 59-71 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
           An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
          The Examiner has made the following changes to the claims in order to correct an antecedent basis issue.  Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (
Claims Amendments:
Claim 59 is amended as follows. Claims 32-34, 36-48, 60-71 will remain the same and claims 1-31, 35, 49-58 will remain cancelled, as they appear on the claim set submitted on 6/29/2022.
Claim 59. (Currently Amended) A system comprising: 
one or more processors of one or more computing systems; and 
one or more memories with stored instructions that, when executed by at least one of the one or more processors, cause the one or more processors to determine one or more control actions to perform as part of controlling a physical system, the determining of the one or more control actions including: 
obtaining coupled differential equations that represent a state of a physical system for a specified time and that are generated from system information and objective information and sensor information, wherein the physical system has a plurality of inter-related elements and has one or more outputs whose values vary based at least in part on values of one or more manipulatable control elements of the plurality, wherein the system information is supplied by one or more users to describe the physical system and includes restrictions involving the plurality of elements, wherein the objective information identifies a goal to be achieved during controlling of the physical system, and wherein the sensor information identifies state information for the specified time for at least one element of the plurality; 
performing a first piecewise linear analysis of the coupled differential equations to train a model that describes a state of the physical system for the specified time and that includes values of at least some of the plurality of elements for the specified time, wherein the performing of the first piecewise linear analysis includes simulating effects of manipulating the one or more manipulatable control elements for each of one or more prior time periods before the specified time while satisfying the goal for the one or more prior time periods; 
performing a second piecewise linear analysis of the coupled differential equations to identify one or more control actions to take in the physical system for the specified time that manipulate values of the one or more manipulatable control elements and that provide a solution for the goal for the specified time, wherein the performing of the second piecewise linear analysis includes updating the model to reflect the solution for the goal for the specified time period based at least in part on the identified state information for the specified time; and 
providing information about the identified one or more control actions, to enable actions to be taken in the physical system for the specified time to affect the outputs based on the identified one or more control actions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 32 and 59 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 32:
“performing, by the one or more computing systems, a piecewise linear analysis of the coupled differential equations to identify one or more control actions to take in the physical system that manipulate values of the one or more manipulatable control elements and that provide a solution for the goal within a threshold amount of an optimal solution for the goal, wherein the performing of the piecewise linear analysis includes: 
dividing a time window from the earlier time to the specified time into a succession of a plurality of time slices that each, other than a first time slice of the succession, overlaps at least in part with a prior time slice of the succession; 
evaluating, based on the partial initial state information, the coupled differential equations to identify an initial solution for the goal for the first time slice that includes simulating effects of manipulating the one or more manipulatable control elements to one or more initial values, and storing a model describing a state of the physical system for the first time slice that includes the simulated effects of the manipulating to the one or more initial values; 
for each time slice of the succession after the first time slice, updating the stored model for the prior time slice to reflect an additional solution for the goal for the time slice that includes simulating effects of further manipulating the one or more manipulatable control elements to one or more additional values; and 
after updating the stored model to reflect the additional solution for the goal for a last time slice of the succession, further updating the stored model for the last time slice to reflect a further solution for the goal for a next time period after the time window based at least in part on the identified current state information, wherein the further solution includes the identified one or more control actions to take in the physical system for a current time; and 
wherein the evaluating of the coupled differential equations to identify the initial solution for the goal for the first time slice and the updating of the stored model for each time slice of the succession after the first time slice is performed to train the updated stored model for the last time slice to reflect values of at least some of the plurality of inter-related elements for the current time that include one or more elements whose values are not directly observable, and wherein training of the updated stored model for the last time slice enables the further updating to reflect the further solution for the goal for the next time period”;
Claim 59:
“obtaining coupled differential equations that represent a state of a physical system for a specified time and that are generated from system information and objective information and sensor information, wherein the physical system has a plurality of inter-related elements and has one or more outputs whose values vary based at least in part on values of one or more manipulatable control elements of the plurality, wherein the system information is supplied by one or more users to describe the physical system and includes restrictions involving the plurality of elements, wherein the objective information identifies a goal to be achieved during controlling of the physical system, and wherein the sensor information identifies state information for the specified time for at least one element of the plurality; 
performing a first piecewise linear analysis of the coupled differential equations to train a model that describes a state of the physical system for the specified time and that includes values of at least some of the plurality of elements for the specified time, wherein the performing of the first piecewise linear analysis includes simulating effects of manipulating the one or more manipulatable control elements for each of one or more prior time periods before the specified time while satisfying the goal for the one or more prior time periods; 
performing a second piecewise linear analysis of the coupled differential equations to identify one or more control actions to take in the physical system for the specified time that manipulate values of the one or more manipulatable control elements and that provide a solution for the goal for the specified time, wherein the performing of the second piecewise linear analysis includes updating the model to reflect the solution for the goal for the specified time period based at least in part on the identified state information for the specified time”;
The relevant prior art, Werbos (US Patent No. 6,169,981- Submitted in IDS dated 6/6/2018), is directed to a neural network applicable to real-time control and real-time distributed control.
Another relevant prior art, Barber (US Pg. Pub. No. 2005/0114105- Submitted in IDS dated 6/6/2018), is directed to a model that receives user inputs defining an adjustment mode and an amplitude for modifying a time history of a physical system, and a calculation engine configured to receive the time history of the physical system, modify the time history based on the defined adjustment and the amplitude, and output the modified time history, which is used to build a modified model of the physical system. 
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claims 32 and 59 in combination with all the other limitations recited therein.
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 33-34, 36-48, 60-71 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126